EXHIBIT 4.1 SUBSCRIPTION AGREEMENT Oro Capital Corporation 23 Dassan Island Drive Plettenberg Bay, 6600 South Africa Dear Sirs: Concurrent with execution of this Agreement, the undersigned (the “Purchaser”) is purchasing () shares of Common Stock of ORO CAPITAL CORPORATION (the “Company”) at a price of $0.04 per share (the “Subscription Price”). Purchaser hereby confirms the subscription for and purchase of said number of shares and hereby agrees to pay herewith the Subscription Price for such Shares. Purchaser further confirms that Mr. Danny Aaron solicited him/her/it to purchase the shares of Common Stock of the Company and no other person participated in such solicitation other than Mr. Aaron. MAKE CHECK PAYABLE TO:ORO CAPITAL CORPORATION Executed this day of , . Signature of Purchaser Address of Purchaser Printed Name of Purchaser ID Number: PLEASE ENSURE FUNDS ARE IN US DOLLARS X$0.04 US$ Number of Shares Purchased Total Subscription Price Form of Payment: Cash: Check #: Other: ORO CAPITAL CORPORATION By: Title:
